DETAILED ACTION
1.	Response to Applicant’s arguments filed 12/30/2020 with respect to pending claims 1-6, 9 and 12-22. Claims 1, 2, 3, 9, 13, 14, 15 and 17 are amended. Claims 1, 2 and 12 are independent.  This application is a divisional (DIV) of application 15/396,493.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-6,817,757 B1
Wallace, Thomas E.
11-2004
US-2017/0188308 A1
Nolan et al.
06-2017
US-2016/0349116 A1
Schechter et al.
12-2016
US-6,479,802 B1
Gantz et al.
11-2002
US-2016/0260059 A1
Benjamin et al.
09-2016


Claim Objections
Claims 2, 9, 13-15 and 17 are objected to because of the following informalities:  When presenting claims the amended new portions should be underlined, the deleted portions should be stuck through and the claim status should reflect whether the claim is Currently Amended,  Previously presented, canceled, etc. The objected to claims appear to be amended but they are shown as previously presented.  Appropriate correction is required.

Allowable Subject Matter
Claims 12-15, 17, 21 and 22 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Wallace (6,817,757) in view of Nolan (2017/0188308) and further in view of Benjamin (2016/0260059).

Regarding claim 1, Wallace discloses – A hygiene monitoring system for restaurants or grocery stores (Abstract and Fig. 1), comprising one or more temperature sensors (20) (Col:10, Ln:30-46) and Fig. 2) with a memory chip, a battery and a wireless transceiver attached to it (130) (134) and Fig. 2) and stores a unique address (Col:18, Ln:27-35) (Col:17, Ln:1-2), installed on or inside restaurant appliances (110) (Col:9, Ln:35-46) and Fig. 4), a monitoring unit located in the vicinity or remote location from the sensors (50) (central computer CPA (Col:9, Ln:47-
Wallace doesn’t expressly teach that the temperature sensors transmit said buffered temperatures to said monitoring unit periodically based on a second period and the adjustable duty cycle and first period of temperature measurement are adaptively controlled via a feedback from each sensor battery, though one of ordinary skill in the art at the time of the invention would have found it necessary to design known features for allowing portable electronic battery powered devices to extend the usefulness of the device through management of battery use.
In an analogous art, Nolan teaches an IoT sensor system (See Figs 1 & 2) and methods where  an IoT device adjusts the interval for sending reports, or other energy-intensive tasks, based on the reserve power level to extend the operational lifespan of the IoT device, or temperature sensor. [0022, 0039, 0048-0049, 0053] and Figs. 7 & 8.  


Regarding claim 16, Nolan teaches a first period of measurement is different from a second period of transmission of buffered temperatures to the monitoring center. (See Figs 1 & 2) and methods where  an IoT device adjusts the interval for sending reports, or other energy-intensive tasks, based on the reserve power level to extend the operational lifespan of the IoT device, or temperature sensor. [0022, 0039, 0048-0049, 0053] and Figs. 7 & 8.  

Claims 2, 3, 5, 6, 9 and 18-20 are rejected under 35 U.S.C. 103 as being un-patentable over Wallace (6,817,757) in view of Nolan (2017/0188308) and further in view of Benjamin (2016/0260059) and of Schechter (2016/0349116).


Wallace with Nolan and Benjamin doesn’t expressly teach the adjustable duty cycle and period of temperature measurement are different for different type of temperature sensors, as claimed in claims 2, 3 and 17.
In an analogous art, Schechter teaches a processing facility may cause the environmental sensor unit to select a processing to be carried out on data collected by an environmental sensor based on a type of the environmental sensor, which identifies an environmental condition to which the data relates. In some embodiments, processing may entail determining when and whether to transmit a sensor measurement. [0065]
Benjamin teaches different sensors with different functions related to [0009].
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered how the sensors would operate depending on the particular type of sensor. This is suggested in Schechter and would have been a consideration in the system of Wallace, Nolan and Benjamin for the case where different ‘types’ were in use. The modification of Wallace/Nolan to adapt the processing depending on the sensor type, as in Schechter, would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claims 3 and 17, the analysis describing Schechter with Wallace/Nolan/Benjamin applies.



Regarding claim 6, Wallace teaches the monitoring unit creates an alert whenever a working temperature of an appliance falls beyond the acceptable range. (Col:23, Ln:59-67) (Col:24, Ln:1-18) and Fig. 9.

Regarding claim 9, Wallace teaches the temperature values are buffered in the attached memory of sensors and are transmitted to the loT gateway based on some predefined event. (Col:22, Ln:35-59)

Regarding claim 18, Nolan teaches the temperature sensors further comprises a battery and wherein said adjustable duty cycle and first period of temperature measurement are adaptively controlled via a feedback from each sensor battery. (See Figs 1 & 2) and methods where  an IoT device adjusts the interval for sending reports, or other energy-intensive tasks, based on the reserve power level to extend the operational lifespan of the IoT device, or temperature sensor. [0022, 0039, 0048-0049, 0053] and Figs. 7 & 8.  

Regarding claim 19, Nolan teaches a monitoring unit compares the received value of the temperature of each restaurant appliance with an acceptable range defined for that appliance and display an alert for each sensor if its temperature falls beyond the acceptable range. (Col:23, Ln:59-67) (Col:24, Ln:1-18) and Fig. 9.




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wallace (6,817,757) in view of Nolan (2017/0188308) and further in view of Benjamin (2016/0260059) and of Gantz (6,479,802).

Regarding claim 4, Wallace with Nolan and Benjamin doesn’t expressly disclose that the temperature sensors are contactless sensors and are installed on or in the vicinity of the appliances.
In a related art, Gantz teaches contact-less sensors for refrigeration temperature monitoring. Abstract (Col:2, Ln:21-33) and Fig. 1.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used contact-less sensors as described in Gantz in the system of Wallace/Gupta to achieve short response times with a high degree of accuracy.  The modification of Wallace/Nolan/Benjamin with the Gantz sensors would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Response to Arguments
Applicant's arguments, filed 12/30/2020 with respect to pending claims 1-6, 9 and 12-22 have been fully considered but are moot due to new grounds for rejection necessitated by Applicant’s amendment. 

Examiner:
As we discussed previously, one of ordinary skill in the art would understand that a battery powered wireless communication device requires management of its various functions to extend the battery life and the device’s usefulness. The previously cited prior art has pointed out the necessity of arranging the measurement and communication intervals to this end. As far as the different types of sensors having different functionality, in claim 2, it is broadly stated and doesn’t attempt to define what that means.  Are they different as far as what they measure or do they function differently while still measuring temperature?  Are they even temperature sensors? The statement will be taken to mean that there are sensors that measure/sense different things and/or perform different functions.  While Examiner understands Wallace with Nolan to teach the different sleep and measuring cycles/periods/intervals the prior art of Benjamin teaches different sensors with different functions related to [0009] a portable monitoring device configured to periodically transmit a signal generated using the data to a remote computing device via a network; and changing at least one of the following based on the one or more characteristics relating to the cargo: a first period at which the signal is transmitted by the portable monitoring device; or a second period at which one or more sensors of the portable monitoring device collect the data used to determine the one or more characteristics. [0016-0017, 0206-0207]  Considering Benjamin in its entirety along with the other cited prior art one would surmise that the necessity of modifying the various sensing/communicating period to maximize the use of resources was evident in the art.  Applicant is welcome to call to discuss the 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or 

/WILLIAM NEALON/Primary Examiner, Art Unit 2643